EXHIBIT 10.27

Sixth Amendment

to Second Amended and Restated

Loan and Subordinated Debenture Purchase Agreement

 

This Sixth Amendment To the Second Amended and Restated Loan And Subordinated
Debenture Purchase Agreement (this “Amendment”), dated October 31, 2011, is
between JPMorgan Chase Bank, N.A. (“Lender), and German American Bancorp, Inc.,
an Indiana Corporation (“Borrower”).

 

Recitals:

 

1.          The parties have entered into that certain Second Amended and
Restated Loan and Subordinated Debenture Purchase Agreement, dated as of
December 29, 2006, as amended by the First Amendment, dated September 28, 2007,
Second Amendment, dated September 30, 2008, Third Amendment, dated March 20,
2009, Fourth Amendment, dated December 10, 2009, and Fifth Amendment, dated
November 23, 2010 (as amended, the “Prior Amended Loan Agreement”).

 

2.          The parties intend to further amend the Prior Amended Loan Agreement
in accordance with the terms and subject to the conditions set forth in this
Amendment. As amended and modified by this Amendment, the Prior Amended Loan
Agreement is referred to as the "Current Amended Loan Agreement."

 

3.          Capitalized terms used but not otherwise defined in this Amendment
shall have the meanings given in the Prior Amended Loan Agreement.

 

Agreement:

 

Now, Therefore, in consideration of the mutual representations, warranties,
covenants, and agreements, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

1. Amendment.

 

b.           Definitions. Section 1 (Definitions) shall be amended as follows:

 

i. “Revolving Loan Maturity Date”. The “Revolving Loan Maturity Date” shall be
amended to mean September 30, 2012.

 

Sixth Amendment

Second Amended and Restated

Loan and Subordinated Debenture Purchase Agreement

German American Bancorp, inc.

 

1

 

 

2. Representations and Warranties.

 

The Borrower represents and warrants to the Lender as follows:

 

a.           No Event of Default has occurred and is continuing (or would result
from the amendments contemplated by this Amendment).

 

b.           The execution, delivery and performance by the Borrower of this
Amendment (i) have been duly authorized by all necessary corporate and other
action and (ii) do not and will not require any registration with, consent or
approval of, or notice to or action by any Person (including any Governmental
Agency) to be effective and enforceable.

 

c.           This Amendment and the other Loan Documents (as amended by this
Amendment) constitute the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms.

 

d.           All representations and warranties of the Borrower in the Prior
Amended Loan Agreement are true and correct, except, for the purposes of this
Amendment only, all references in (i) Section 3.4.2 (Subsidiaries) to “September
30, 2006” shall instead refer to last day of the calendar quarter preceding the
date of this Amendment, (ii) Section 3.4.3 (Financial Statements) and in Section
3.4.9 (Restriction) to “December 31, 2005” shall instead refer to the last day
of the year preceding the date of this Amendment, and “September 30, 2006” shall
instead refer to the last day of the calendar quarter preceding the date of this
Amendment, and (iii) Section 3.4.11 (Reserve for Possible Loan and Lease Losses)
references to “September 30, 2006” shall instead refer to the last day of the
calendar quarter preceding this Amendment.

 

e.           As of the date of this Amendment, the Borrower's obligations under
the Prior Amended Loan Agreement and under the other Loan Documents are not
subject to any defense, counterclaim, set-off, right to recoupment, abatement or
other claim.

 

3. Conditions.

 

a.           Notwithstanding anything to the contrary contained elsewhere in the
Current Amended Loan Agreement, the obligation of the Lender to agree to the
modifications contemplated by this Amendment shall be subject to the performance
by the Borrower prior to the date on which this Amendment is executed of all of
its agreements to have been performed under the Prior Amended Loan Agreement.
The obligations to continue to make disbursements of proceeds under the Loans
are, and shall remain, subject to the conditions precedent (i) set forth in the
Prior Amended Loan Agreement, (ii) that the representations and warranties set
forth in this Amendment be true, accurate and complete as of the date of this
Amendment, and (iii) that Borrower shall have fully complied with all of its
promises and covenants set forth in this Amendment.

 

Sixth Amendment

Second Amended and Restated

Loan and Subordinated Debenture Purchase Agreement

German American Bancorp, inc.

 

2

 

 

b.           In addition to other conditions set forth in this Amendment and the
Prior Amended Loan Agreement, including, without limitation, those applicable to
the making of Loans, the obligations of the Lender under the Current Amended
Loan Agreement shall be subject to the performance by the Borrower of all of its
agreements to have been performed under the Current Amended Loan Agreement and
to the receipt of the following, duly executed and dated the date of this
Amendment, and in form and substance satisfactory to the Lender and its counsel:
a copy, certified by the Secretary or Assistant Secretary of the Borrower, of
its Board of Directors' resolutions authorizing the execution, delivery, and
performance of this Amendment and the Current Amended Loan Agreement.

 

c.           Borrower shall pay or reimburse Lender for all of its reasonable
out-of-pocket costs, expenses and attorneys’ fees incurred in connection with
this Amendment, and the consummation of the transactions contemplated hereby, as
agreed by the parties.

 

4. Additional Terms.

 

a.           Acknowledgment of Indebtedness under the Prior Amended Loan
Agreement. The Borrower acknowledges, confirms and affirms it obligations and
indebtedness to the Lender, as of the date of this Amendment without defense,
setoff, or counterclaim, in the aggregate principal amounts provided for in the
Loan Documents, including the Notes. The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
the Lender under the Prior Amended Loan Agreement or the Loan Documents, nor
constitute a waiver of any provision continued in such documents, except as
specifically set forth in this Amendment.

 

b.           The Current Amended Loan Agreement. All references in the Loan
Documents and the Prior Amended Loan Agreement to the term "Agreement" shall be
deemed to refer to the Current Amended Loan Agreement.

 

c.           Amendment and Prior Amended Loan Agreement. This Amendment
supplements and is by this Amendment made a part of the Prior Amended Loan
Agreement, and the Prior Amended Loan Agreement and this Amendment from and
after the date of this Amendment shall together constitute the Current Amended
Loan Agreement. Except as otherwise set forth in this Amendment, the Prior
Amended Loan Agreement shall remain in full force and effect.

 

d.           Counterparts. This Amendment may be executed by facsimile and in
one or more counterparts, each of which shall be deemed an original and all of
which taken together shall constitute one and the same document.

 

Sixth Amendment

Second Amended and Restated

Loan and Subordinated Debenture Purchase Agreement

German American Bancorp, inc.

 

3

 

 

e.           Acknowledgments. The Borrower acknowledges that (i) it has been
advised by counsel of its choice regarding this Amendment, the Loan Documents
and the transactions contemplated by this Amendment, and (ii) the obligations of
the Lender hereunder shall be strictly construed and shall be expressly subject
to the Borrower's compliance in all respects with the terms and conditions of
the Current Amended Loan Agreement.

 

[signature page follows]

 

Sixth Amendment

Second Amended and Restated

Loan and Subordinated Debenture Purchase Agreement

German American Bancorp, inc.

 

4

 

 

In Witness Whereof, the parties have executed this Amendment as of the date
first written above.

 



JPMorgan Chase Bank, N.A.         By: /s/John L. Spalding       John L. Spalding
    Title: Senior Vice President       German American Bancorp, Inc.         By:
/s/Bradley M. Rust       Bradley M. Rust     Title: Executive Vice President and
Chief Financial Officer  



  

Sixth Amendment

Second Amended and Restated

Loan and Subordinated Debenture Purchase Agreement

German American Bancorp, inc.

 



5

